Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on May 14, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,038,826 (“Patent ‘826”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below, the claims are anticipated by claims of Patent ‘826.
Instant Application
Patent ‘826
1. A method, comprising: 

identifying, by a server, a user associated with messages; 
1. A method, comprising: 

identifying, by a server, a user associated with messages; 
identifying, by the server, a virtual machine that is associated with the user; 
identifying, by the server, a virtual machine that is associated with the user and is executed by the server; 
identifying, by the server, a user-specific algorithm selected by the user requesting a cloud-based spam detection service that is provided by the virtual machine, wherein the virtual machine identifies a potential spam message by analyzing the messages using the user-specific algorithm; and 
identifying, by the server, a user-specific algorithm selected by the user requesting a cloud-based spam detection service that is provided by the virtual machine, wherein the virtual machine identifies a potential spam message by analyzing the messages using the user-specific algorithm selected by the user; 
updating, by the server, the user-specific algorithm based on a confirmation that the potential spam message is spam.
receiving, by the server, a confirmation that the potential spam message is spam;

and in response to the confirmation, updating, by the server, the user-specific algorithm selected by the user that requested the cloud-based spam detection service.


Claims 2-5 are unpatentable over claims 2-5 of Patent ‘826.
Claims 6-10 are unpatentable over claims over claims 6-10 of Patent ‘826.
Claims 11-20 are unpatentable over claims over claims 11-20 of Patent ‘826.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10, 15-17 of U.S. Patent No. 10,721,197 (“Patent ‘197”) in view of Goodman et al. US Patent Publication No. 2005/0015454 (“Goodman”).
As shown below, the claims of Patent ’197 substantially disclose the subject matter of the application with the differences being obvious to one of ordinary skill in the art.
Application
Patent ‘197
1. A method, comprising: 

identifying, by a server, a user associated with messages;
8.  A method, comprising: 

receiving, by a server, a user credential sent 
from a device for accessing a messaging account associated with a recipient of messages;  

logging into, by the server, the messaging account using the user credential;  

retrieving, by the server, the messages associated with the messaging account;  
identifying, by the server, a virtual machine that is associated with the user;
identifying, by the server, a virtual machine that is 
associated with the recipient of the messages and that provides a cloud-based spam detection service to the messages;  
identifying, by the server, a user-specific algorithm selected by the user requesting a cloud-based spam detection service that is provided by the virtual machine, wherein the virtual machine identifies a potential spam message by analyzing the messages using the user-specific algorithm; and
identifying, by the server, a potential spam message by executing the virtual machine that is associated with the recipient to provide the cloud-based spam detection service to the messages;  

sending, by the server, the potential spam message to the device for a confirmation that the potential spam message is spam;  
updating, by the server, the user-specific algorithm based on a confirmation that the potential spam message is spam.
receiving, by the server, the confirmation that the potential spam message is spam; and 

in response to the confirmation, updating, by the server, the virtual machine associated with the recipient that provides the cloud-based spam detection service.


Claim 8 of Patent ‘197 does not disclose identifying, by the server, a user-specific algorithm selected by the user requesting a cloud-based spam detection service, and using the user-specific algorithm selected by the user.  Goodman teaches identifying, by a server, a user-specific algorithm selected by a user requesting spam detection service and using the user-selected algorithm selected by the user (para. [0050] users 210 are generally the recipients of any incoming messages, including spam messages.  plurality of spam filters 220.  para. [0052] spam filters 220 can be user-specific.  para. [0053] select one or more filters 220 based at least in part upon the particular user and/or upon the user’s selection).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Goodman’s disclosure of filtering messages using a user-specific filter selected by a user.  One of ordinary skill in the art would have been motivated to do so in order to have enabled users to customize filtering of messages (para. [0052] user-specific or personalized to various degrees of customization).
Claims 2-5 are unpatentable over claims 8 and 10 of Patent ‘197.  
Claims 6-10 are unpatentable over claims 1 and 3 of Patent ‘197.  The differences between claim 6 of the application and claim 1 of Patent ‘197 would have been obvious to one of ordinary skill in the art for the same rationale with respect to claim 1 above.
Claims 11-20 are unpatentable over claims 15-17 of Patent ‘197. The differences between claim 11 of the application and claim 15 of Patent ‘197 would have been obvious to one of ordinary skill in the art for the same rationale with respect to claim 1 above.

Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 9, and 11 of U.S. Patent No. 9,942,182 (“Patent ‘182”) in view of Goodman et al. US Patent Publication No. 2005/0015454 (“Goodman”).
As shown below, the claims of Patent ‘182 substantially disclose the subject matter of the application with the differences being obvious to one of ordinary skill in the art.
Application
Patent ‘182
1. A method, comprising: 

identifying, by a server, a user associated with messages; 

identifying, by the server, a virtual machine that is associated with the user;
 1.  A method, comprising: 

receiving, by a network-based server executing a 
virtual machine providing a cloud-based spam detection service, user credentials sent from a user device, the user credentials associated with a 
user of a messaging account;  

logging into, by the network-based server 
executing the virtual machine providing the cloud-based spam detection service, the messaging account using the user credentials sent from the user device;  

retrieving, from the messaging account by the network-based server executing the virtual machine providing the cloud-based spam detection service, all short message service messages prior to a delivery to the user device;  
identifying, by the server, a user-specific algorithm selected by the user requesting a cloud-based spam detection service that is provided by the virtual machine, wherein the virtual machine identifies a potential spam message by analyzing the messages using the user-specific algorithm; and
identifying, by the network-based server executing the virtual machine providing the 
cloud-based spam detection service, a short message service message of the short message service messages as a potentially unwanted message;  
updating, by the server, the user-specific algorithm based on a confirmation that the potential spam message is spam.
sending, by the network-based server executing the virtual machine providing the cloud-based spam detection service, the short message service message to the user device in response to the identifying of the potentially unwanted message, 
the short message service message requesting a confirmation from the user that the short message service message is an unwanted message; and

 updating, by the network-based server executing the virtual machine providing the cloud-based 
spam detection service, an unwanted message algorithm associated with the user in response to the confirmation that the short message service message is the unwanted message, the updating based on a content pattern.


Claim 1 of Patent ‘182 does not expressly recite identifying, by the server, a virtual machine that is associated with the user.  However, claim 1 discloses that the virtual machine provides cloud-based spam detection service and the network-based server executing the virtual machine identifying unwanted messages from the message account of the user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified the virtual machine in order to have perform spam detection services for the messages by the virtual machine.
Claim 1 of Patent ‘182 does not disclose identifying, by the server, a user-specific algorithm selected by the user requesting a cloud-based spam detection service.  Goodman teaches identifying, by a server, a user-specific algorithm selected by a user requesting spam detection service and using the user-selected algorithm selected by the user (para. [0050] users 210 are generally the recipients of any incoming messages, including spam messages.  plurality of spam filters 220.  para. [0052] spam filters 220 can be user-specific.  para. [0053] select one or more filters 220 based at least in part upon the particular user and/or upon the user’s selection).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Goodman’s disclosure of filtering messages using a user-specific filter selected by a user.  One of ordinary skill in the art would have been motivated to do so in order to have enabled users to customize filtering of messages (para. [0052] user-specific or personalized to various degrees of customization).
Claims 2-5 are unpatentable over claims 1 and 3 of Patent ‘182.  
Claims 6-10 are unpatentable over claims 5 and 7 of Patent ‘182.  Claim 6 of the application is directed to a system comprising a hardware processor while claim 5 of Patent ’182 is directed to an apparatus comprising a processor.  However, one of ordinary skill in the art would have recognized that an apparatus is type of system, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented a hardware processor in order to have enabled execution of the computer instructions to perform the functions.  In addition, the differences between claim 6 of the application and claim 5 of Patent ‘182 would have been obvious to one of ordinary skill in the art as explained above with claim 1.
Claims 11-18 and 20 are unpatentable over claims 1 and 3 of Patent ‘182.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention before the effective filing date of the claimed invention to have implemented the method of Patent ‘182 as non-transitory memory device storing instructions executed by a hardware processor in order to have enabled execution of the steps on a computer.  In addition, the differences between claim 11 of the application and claim 1 of Patent ‘182 would have been obvious to one of ordinary skill in the art as explained above.

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejections are overcome such as by the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
Irlam et al. US Patent Publication No. 2006/0155808 teaches identifying, by a server, a user associated with messages (para. [0035] receives an e-mail, it look ups the addressee’s user profile); and identifying, by the server, an algorithm selected by the user requesting a spam detection service (para. [0034] select and configure value-added service (e.g. junk e-mail filtering…).  para. [0035] intermediate pre-processing service may apply user-selected junk e-mail filters).
	Goodman et al. US Patent Publication No. 2005/0015454 teaches identifying, by a server, a user-specific algorithm selected by a user (para. [0050] users 210 are generally the recipients of any incoming messages, including spam messages.  a plurality of spam filters 220.  para. [0052] spam filters 220 can be user-specific or personalized.  para. [0053] select one or more filters 220 based at least in part upon the particular user and/or upon the user’s selection).
	Lee et al. US Patent Publication No. 2011/0289169 teaches receiving, by a server, a confirmation that a potential spam message is spam (para. [0047] spam confirmation request flag.  para. [0067] spam server 200… attaches a confirm flag… to ask the user to confirm as to whether or not the transmitted message is a spam message); and in response to the confirmation, updating, by the server, an algorithm (para. [0068] user performs spam report or release request.  adjust the level of the message, correct the spam filter, correct the internal management rule of the spam server 200.  para. [0128] spam-suspected message may be changed to be classified as spam-confirmed message).
Young et al. US Patent Publication No. 2016/0212012 teaches a cloud-based spam detection service that is provided by a virtual machine, wherein the virtual machine identifies a potential spam message by analyzing messages (para. [0052] anti-spam module 62 allows for the virtual service container 502 to act as a transparent proxy, which inspects each e-mail message that transits the virtual service container 502 for viruses and malicious code.  para. [0040] components 12, 502 of the system 500 may be executed as a virtual machines executing one or more service hubs. para. [0106] controller 12 and virtual service container… controller 12 may be executed at any suitable service hub 402 location or locations including, for example, one or more service hubs 402 at proprietary locations, services such GOOGLE CLOUD…, AMAZON WEB SERVICES, AMAZON EC2).


Martin et al. US Patent Publication No. 2012/0254335 teaches receiving, by a server, a confirmation that a potential spam message is spam (para. [0040] spam verification module… allow the user to verify… whether “This is spam” 451.  para. [0045] if the message is verified as being spam…, optionally blacklist and discard the spam message).
Wu et al. US Patent Publication No. 2011/0004876 teaches a spam detection service that is provided by a virtual machine, wherein the virtual machine identifies a spam message by analyzing messages (para. [0024] virtual machines 130 executes one or more virtual machine applications 140. virtual machine applications 140 can perform many types of additional functions.  spam or e-mail filtering functions).
Rivlin et al. US Patent No. 10,404,725 teaches a spam detection service that is provided by a virtual machine, wherein the virtual machine identifies a spam message by analyzing messages (col. 7, lines 36-48.  performing an analysis of one or more portions of an incoming email message.   analysis may be performed by one or more virtual machines (hereinafter “virtual machine(s)” or “VM(s)” 170).  verify that a malicious email message is part of a malicious attack). 
The prior art of record does not teach in whole or make obvious: identifying, by a server, a user associated with messages; identifying, by the server, a virtual machine that is associated with the user and is executed by the server; identifying, by the server, a user-specific algorithm selected by the user requesting a cloud-based spam detection service that is provided by the virtual machine, wherein the virtual machine identifies a potential spam message by analyzing the messages using the user-specific algorithm selected by the user; and updating, by the server, the user-specific algorithm based on a confirmation that the potential spam message is spam.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445